DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
The RCE filed in this application allowed Examiner the opportunity to conduct a full search of the claims in light of the additional subject matter introduced in Applicant’s Amendments filed on 1/4/2021.  Applicant filed amendments to claims 1, 4, 16, 18-19, and introduces new claims 25-26. The amendments are sufficient to narrow the scope of interpretation of the claims such that aligns the search more closely with the nature of the invention.  The amendments are in line of the substance discussed in the previous interview with Applicant’s counsel on 10/22/2020.  The subsequent search did not identify any additional art that would read on the final version of the claims.

Allowed Claims
Claims 1, 4-16, 18-19, 21-26 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Datta (U.S. Pat. 7,444,506 B1) teaches parallel data transmission separating data based upon policies and treating at least one of the separated data with supplemental security measures, and Buer (U.S. Pat. App. Pub. 2010/0254537 A1) teaches secure key management for cryptographic data processing. 
However, neither Datta nor Buer, anticipate or render obvious the combination set forth in the independent claims. This communication warrants no examiner's reason for allowance, as applicant's previous actions and the record of the previous interview make evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of summary of the Examiner-initiated interview dated 10/22/2020 points out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.